Name: Commission Implementing Decision (EU) 2017/819 of 12 May 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 3331) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: international trade;  Europe;  agricultural activity;  agricultural policy
 Date Published: 2017-05-13

 13.5.2017 EN Official Journal of the European Union L 122/76 COMMISSION IMPLEMENTING DECISION (EU) 2017/819 of 12 May 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 3331) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision (EU) 2017/247 (3) was adopted following outbreaks of highly pathogenic avian influenza of subtype H5 in a number of Member States (the concerned Member States), and the establishment of protection and surveillance zones by the competent authority of the concerned Member States in accordance with Council Directive 2005/94/EC (4). (2) Implementing Decision (EU) 2017/247 provides that the protection and surveillance zones established by the competent authorities of the concerned Member States in accordance with Directive 2005/94/EC are to comprise at least the areas listed as protection and surveillance zones in the Annex to that Implementing Decision. Implementing Decision (EU) 2017/247 also lays down that the measures to be applied in the protection and surveillance zones, as provided for in Article 29(1) and Article 31 of Directive 2005/94/EC, are to be maintained until at least the dates for those zones set out in the Annex to that Implementing Decision. (3) The Annex to Implementing Decision (EU) 2017/247 was subsequently amended by Commission Implementing Decisions (EU) 2017/417 (5), (EU) 2017/554 (6), (EU) 2017/696 (7) and (EU) 2017/780 (8), in order to take account of changes to the protection and surveillance zones established by the competent authorities of the Member States in accordance with Directive 2005/94/EC, following further outbreaks of highly pathogenic avian influenza of subtype H5 in the Union. In addition, Implementing Decision (EU) 2017/247 was amended by Implementing Decision (EU) 2017/696 in order to lay down rules regarding the dispatch of consignments of day-old chicks from the areas listed in the Annex to Implementing Decision (EU) 2017/247, following certain improvements in the epidemiological situation as regards that virus in the Union. (4) While there has been a significant improvement in the epidemiological situation in the Union as regards highly pathogenic avian influenza, since the date of the last amendments made to Implementing Decision (EU) 2017/247 by Implementing Decision (EU) 2017/780, the United Kingdom has notified the Commission of further outbreaks of highly pathogenic avian influenza of subtype H5 in holdings located outside the areas currently listed in the Annex to Implementing Decision (EU) 2017/247 for that Member State. It has also notified that it has taken the necessary measures required in accordance with Directive 2005/94/EC, including the establishment of protection and surveillance zones around those new outbreaks. (5) The Commission has examined the measures taken by the United Kingdom in accordance with Directive 2005/94/EC, following the latest outbreaks of avian influenza of subtype H5 in that Member State, and it has satisfied itself that the boundaries of the protection and surveillance zones, established by the competent authorities of that Member State, are at a sufficient distance to any holding where an outbreak of highly pathogenic avian influenza of subtype H5 has been confirmed. (6) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe at Union level, in collaboration with the United Kingdom, the new protection and surveillance zones established in that Member State in accordance with Directive 2005/94/EC. Therefore, the areas listed for that Member State in the Annex to Implementing Decision (EU) 2017/247 should be amended. (7) Accordingly, the Annex to Implementing Decision (EU) 2017/247 should be amended to update regionalization at Union level to include the new protection and surveillance zones established in accordance with Directive 2005/94/EC and the duration of the restrictions applicable therein. (8) Implementing Decision (EU) 2017/247 should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2017/247 is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 12 May 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision (EU) 2017/247 of 9 February 2017 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 36, 11.2.2017, p. 62). (4) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (5) Commission Implementing Decision (EU) 2017/417 of 7 March 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 63, 9.3.2017, p. 177). (6) Commission Implementing Decision (EU) 2017/554 of 23 March 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 79, 24.3.2017, p. 15). (7) Commission Implementing Decision (EU) 2017/696 of 11 April 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 101, 13.4.2017, p. 80). (8) Commission Implementing Decision (EU) 2017/780 of 3 May 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 116, 5.5.2017, p. 30). ANNEX The Annex to Implementing Decision (EU) 2017/247 is amended as follows: (1) Part A is amended as follows: The entry for the United Kingdom is replaced by the following: Member State: United Kingdom Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC The area of the parts of Lancashire County (ADNS code 00151 ) contained within a circle with a radius of three kilometres and centred on WGS84 dec. coordinates N53.8682 and W2.9593. 28.5.2017 The area of the parts of Lancashire County (ADNS code 00151 ) contained within a circle with a radius of three kilometres and centred on WGS84 dec. coordinates N53.8745 and W2.9576. 29.5.2017 (2) Part B is amended as follows: The entry for the United Kingdom is replaced by the following: Member State: United Kingdom Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC The area of the parts of Lancashire County (ADNS code 00151 ) contained within a circle with a radius of ten kilometres and extending beyond the protection zones in part A, centred on WGS84 dec. coordinates N53.8682 and W2.9593. 6.6.2017 The area of the parts of Lancashire County (ADNS code 00151 ) contained within a circle with a radius of ten kilometres centred on WGS84 dec. coordinates N53.8682 and W2.9593. 29.5.2017 to 6.6.2017 The area of the parts of Lancashire County (ADNS code 00151 ) contained within a circle with a radius of ten kilometres and extending beyond the protection zones in part A, centred on WGS84 dec. coordinates N53.8745 and W2.9576. 7.6.2017 The area of the parts of Lancashire County (ADNS code 00151 ) contained within a circle with a radius of ten kilometres centred on WGS84 dec. coordinates N53.8745 and W2.9576. 30.5.2017 to 7.6.2017